DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Pub. No. WO 2017/0155296 A1, the US language version US 2019/0025540 A1 is being relied upon as an accurate translation of the prior-published WO document).
 	Regarding claim 1, a suspension assembly of an optical image stabilizer, wherein the suspension assembly comprises a printed circuit board (see Shin Fig. 7, item 250) and a spring plate movably disposed on the printed circuit board (see Shin Fig. 6, item 150), wherein the printed circuit board comprises a substrate plate and a bend portion extending downwards along any side edge of the substrate plate (see Shin Fig. 7, items 250 and 253), a support component is attached to a bottom surface of the substrate plate (see Shin Fig. 7, item 210), a plurality of conductive terminals are arranged on an outside surface of the bend portion (see Shin Fig. 7, item 251), a plurality of reinforce components are arranged on an inside surface of the bend portion and corresponding to the plurality of conductive terminals one to one, and the reinforce components are disposed at intervals and do not contact with each other (see Shin Fig. 7, item 255, while the bottom of 255 is connected, the pillared section can be construed as “interval portions” which do not contact each other).

Regarding claim 3, Shin discloses the suspension assembly according to claim 1, wherein at least one of the reinforce components connects with the support component (see Fig. 7, items 210 and 255, they are integral and therefore connected).

Regarding claim 4, Shin discloses the suspension assembly according to claim 3, wherein the reinforce component which connects with the support component is disposed at a middle position in a length direction of the bend portion (see Shin Fig. 7, items 210 and 255, top of center pillar connects to 210).

Regarding claim 5, Shin discloses the suspension assembly according to claim 1, wherein the support component extends over the bottom surface of the substrate plate, extends over a connection corner between the substrate plate and the bend portion, and extends to the inside surface of the bend portion (see Shin Figs. 7 and 9, items 210 and 255. Fig. 9 shows the support extending to the inside of the bend in the substrate).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim (Pub. No. US 2020/0033699 A1; hereafter Kim)
Regarding claim 7, Shin discloses the suspension assembly according to claim 1, but does not specifically disclose that the support component and the reinforce components are made of stainless steel material.
	Kim discloses a camera module with a support component that is made of a stainless steel material (see Kim Fig. 7, item 450 and paragraph [0068] “yoke 450, a general metallic material such as steel use stainless (SUS) may be used”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the supporting member (and since the reinforcement components are integral, the reinforcement components as well) of stainless steel, as taught by Kim, so that “by mutual attraction with the OIS magnet 432… abnormal flow and tilting of the lens unit 200 in the optical axis direction may be prevented” (see Kim paragraph [0066]).

Regarding claim 9, Shin discloses the suspension assembly according to claim 1, but does not disclose that a base plate is further provided, the substrate plate is attached to a top surface of the base plate, and the base plate is provided with a through slot through which the bend portion can pass.
Kim discloses a base plate is further provided, the substrate plate is attached to a top surface of the base plate, and the base plate is provided with a through slot through which the bend portion can pass (see Kim Fig. 7, item 410, the recessed portion between the corners can reasonably be construed as a slot through which the bent portion of 470 can pass).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a base portion with a slot like that in Kim in order to provide a stable surface onto which to mount the optical device, and to provide a space for the bent portion within the device so as to minimize the necessary width of the device, instead of requiring the bent portion to extend outside the device, increasing its size.

Claims 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheele (Pub. No. US 2017/0357076 A1; hereafter SCHEELE) in view of Cho et al. (Pub. No. US 2015/0253583 A1; hereafter Cho) and Keefer et al. (Pub. No. US 2008/0189919 A1; hereafter Keefer).
 	Regarding claims 1, 2, 8, and 10, SCHEELE discloses a suspension assembly of an optical image stabilizer, wherein the suspension assembly comprises a printed circuit board (see SCHEELE Fig. 10, item 812) and a spring plate movably disposed on the printed circuit board (see SCHEELE Fig. 10, item 814 and paragraph [0051] “base or support member 812 (also referred to as a static FPC (flexible printed circuit)), and a moving/spring member 814”), wherein the printed circuit board comprises a substrate plate and a bend portion extending downwards along any side edge of the substrate plate (see SCHEELE Fig. 10, item 826), a plurality of conductive terminals are arranged on an outside surface of the bend portion (see SCHEELE Fig. 10, items 826a-826g); wherein a shape memory alloy wire is connected between the printed circuit board and the spring plate (see SCHEELE Fig. 10, item 846), wherein a bearing is further arranged between the printed circuit board and the spring plate (see SCHEELE Fig. 10, item 828).
	SCHEELE does not disclose a support component is attached to a bottom surface of the substrate plate, and a plurality of reinforce components are arranged on an inside surface of the bend portion and corresponding to the plurality of conductive terminals one to one, and the reinforce components are disposed at intervals and do not contact with each other; and wherein the reinforce components do not contact with the support component.
	Cho discloses a support component is attached to a bottom surface of the substrate plate (see Cho Fig. 2, item 210).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a support like that in Cho to the device of SCHEELE in order to provide a stable base on which to mount the optical device.

	Keefer discloses a plurality of reinforce components corresponding to the plurality of conductive terminals one to one, and the reinforce components are disposed at intervals and do not contact with each other (see Keefer Fig. 5, items 532I and paragraph [0026] “The number, size and placement of pressure tab segments can be selected to correspond to the number, size and placement of contact pad connections.”)
	It would have been obvious to one having ordinary skill in the art to provide a stiffening reinforcement member to each of the contacts, as taught by Keefer, in order to provide secure connection to the contacts through increased rigidity. It would further have been obvious, in combination with the teaching of SCHEELE in view of Cho, to have the reinforced portions be separate from the support member in order to reduce the amount of material needed, and to maintain the flexibility of the printed circuit in the unreinforced areas for ease of placement and assembly.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/25/2021